Citation Nr: 1703616	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right ankle disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Cavallaro, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to May 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran failed to appear for a scheduled hearing before the Board at the RO in December 2013.  She has not requested that the hearing be rescheduled or provided good cause for her failure to appear.  Thus, the Veteran's hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2016).

In April 2015, the Board reopened the claim for service connection and remanded the underlying merits for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDING OF FACT

The Veteran does not have a current right ankle disability that manifested in service or within one year thereafter or that is otherwise related to her military service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with notice in June 2012, prior to the September 2012 initial adjudication of the claim.  The letter informed her of the evidence needed to substantiate her claim for service connection for a right ankle disorder and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in April 2013 and August 2015.

As discussed below, the Board finds that the VA examinations and opinions in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and the examiners provided rationales for their opinions.   Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the April 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the April 2015 remand, the AMC afforded the Veteran a VA examination in August 2015 in which the examiner addressed the Veteran's complaints of right ankle pain and swelling, as well as the April 2013 VA examiner's report noting painful motion on dorsiflexion of the right ankle.  In addition, the AMC obtained outstanding VA treatment records and associated them with the claims file.  Further, in April 2015, the AMC requested service treatment records, to specifically include inpatient records from an Orlando, Florida, naval hospital dated between October 1993 and November 1993.  A July 2015 Personnel Information Exchange System (PIES) response indicated that no records were found, and it appears that any further attempt to obtain them would be futile.  Moreover, any missing service treatment records would not materially alter the outcome of the case, as the appellant has not been shown to have a current disability.  Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Thus, there was compliance with the April 2015 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has claimed that she has a current right ankle disorder that is the result of an injury in service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right ankle disorder.

An April 1993 enlistment examination report noted no abnormalities of the lower extremities.  However, in a November 1993 service treatment record, the Veteran reported that, approximately three weeks earlier, she was diagnosed with a sprained right ankle that occurred due to a fall.  An x-ray of her right ankle was normal.  The Veteran also reported that she had sprained her right ankle on two occasions while in high school. 

In a February 1995 service treatment record, the Veteran was diagnosed with a recurrent ankle sprain.  X-rays were taken and the reviewer noted "no osteophytes [bone spurs] or bony abnormalities" which would prevent physical therapy, and a physical therapy regimen was prescribed.

In a March 1995 service treatment record, the Veteran reported persistent right ankle pain since November 1993.  She was assessed as having right ankle pain with no improvement and questionable effort.  Physical therapy was discontinued, but the Veteran was instructed to continue range of motion and strengthening exercises on her own.  

The Veteran underwent a separation examination in May 1995 during which a clinical evaluation of the lower extremities was abnormal.  The examiner noted that the Veteran had a tenderness on the lateral aspect of the right ankle with mild swelling.

Although the Veteran was documented as having an injury and symptoms in service, the Board notes that there is no evidence that she had arthritis at separation from service in May 1995.  Indeed, x-rays taken after her fall in November 1993 and later in March 1995 did not reveal arthritis or any other abnormalities.  Moreover, while the examiner described her right ankle as mildly swollen on the Veteran's separation examination, he made no mention or reference to arthritis of the right ankle.  The Veteran's post-service VA examination reports dated in July 1995, April 2013, and August 2015 also make no mention or reference to the presence of arthritis in her right ankle.  Indeed, in all of her post-service VA examination, no objective findings of a right ankle disorder were found.

It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.303(a), that disorder in this case was not "shown" in service.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation  to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The Veteran's service treatment records in this case do not establish a combination of manifestations sufficient to identify the disease of arthritis of the right ankle, as opposed to any other diagnosis.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No diagnosis of arthritis of the right ankle was made during service.  

There is also no objective indication of arthritis of the right ankle within one year of the Veterans' military service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is in this case no evidence that shows that the Veteran had arthritis in the right ankle within the first year after her separation from service or even when her ankle was x-rayed in 2013 and 2015.  Thus, the Veteran is not entitled to service connection for arthritis of the right ankle, either as a chronic disease incurred during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a); Walker, 708 F.3d 1335-7. 

Moreover, the Board notes that the evidence does not show that the Veteran has had a current right ankle disability during the appeal period or within close proximity thereto. 

During an April 2013 VA examination, the Veteran reported pain when standing.  However, the examiner found no swelling of the right ankle, no instability, negative anterior drawer and valgus testing, and no tenderness with active or passive range of motion.  The examiner concluded that there was no evidence of an ongoing ankle injury or residual effects from the November 1993 ankle sprain or loss of range of motion.  

During an August 2015 examination report, the Veteran described having intermittent right ankle pain.  Range of motion and muscle strength for the right ankle was normal, and no swelling was observed.  The examiner did not observe the Veteran to be in pain during the examination, nor did he observe evidence of pain with weight-bearing.  There was no also evidence of ankylosis.  X-rays of the right ankle were normal, except for small calcaneal spurs, with no evidence of degenerative joint disease.  The examiner concluded that there were no objective findings of a chronic right ankle condition.  

The Board further notes that there are no post-service treatment records documenting a current right ankle disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently as the disability for which benefits are being claimed.  In this case, the April 2013 and August 2015 VA examiners found no evidence of a right ankle disorder, despite the Veteran's complaints.
 
The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the April 2013 and August 2015 VA examinations are entitled to greater probative weight.  The examiner considered the Veteran's reported history and symptomatology, including her descriptions of right ankle pain when standing and sitting.  Moreover, the April 2013 and August 2015 VA examiners considered the Veteran's history and examined the Veteran after which they concluded that there were no objective findings of a right ankle condition.  The Board finds the April 2013 and August 2015 examiners' opinions to be highly probative given their own knowledge, training, and expertise; the fact that they relied on a physical examination and x-rays; and their review of the claims file and the Veteran's own description of her condition.  

Based on the foregoing, the evidence does not establish that the Veteran has a current disability in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.  

 
ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


